DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 10/24/2022 are entered. Claims 2, 4-9, 11-14, 17-18, and 20-21 are cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-20 of U.S. Patent No. 9,119,326. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 includes a first, second, and third fluid circuits, the ‘326 patent includes a first, third, and second fluid circuit which correspond to the same, respectively. The cited patent at claim 3 discusses using a fourth fluid circuit to condense the first fluid in response to the liquid level within a receiver, which the instant application uses the second fluid circuit. Consolidating the work of two fluid circuits to cool a first fluid circuit into a single fluid circuit (meaning to modify the first and fourth fluid circuits of the cited patent to be the same fluid circuit) would be considered a routine and obvious modification such that the instant claims are not patentably distinct from the cited patent. Note this modification statement applies to claims 3, 15, and 16 of the instant application. Further the feature of varying the speed of the compressor motor based on a temperature of atmospheric air is found in cited claim 14 and r134a is found in cited claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tozer (US 9,179,580), in view of Smith et al (US 7,439,702), and alternatively in further view of Roberto (US 6,640,561).
Regarding claim 1, Tozer discloses a cooling system comprising:
a first fluid circuit (108 of figure 1) including a first heat exchanger (306 of figure 3) configured to cool electronic equipment (within data center modules 110) using a first refrigerant, flowing through the first fluid circuit,
a second fluid circuit (circuit containing 318 and 306 of figure 3) configured to cool the first refrigerant using cooling water flowing through the second fluid circuit, wherein the cooling water is free cooled by atmospheric air (at cooling tower 318); and
a third fluid circuit (309), configured to mechanically cool the first refrigerant using a second refrigerant flowing through the third fluid circuit, the third fluid circuit including a compressor (312) and a second heat exchanger (310 or 316) which is in fluid communication with a fluid input of the first heat exchanger (306 the first heat exchanger is in communication with either 310 or 316 depending on consideration of the first or second circuit),
wherein the first refrigerant heated by the electronic equipment is directly input to the third fluid circuit (by way of evaporator 310), and
wherein the motor of the compressor varies a speed of compressing of the second refrigerant (4:29 “controlling the compressor 312 speed”) based on a temperature of the atmospheric air (4:23-24 “ambient conditions do not allow for sufficient free cooling” where ambient conditions are understood to include the temperature of ambient environment).
Tozer lacks using the first refrigerant to cool an inverter of a variable frequency drive of the compressor. 
Smith discloses a chiller fluid circuit including a compressor (302) to compress the fluid therein, wherein a portion of another fluid flowing through another fluid circuit is directed to cool and inverter of a variable frequency drive (104; 4:63-66 the VSD 104 contains an inverter which is also cooled by the another fluid) configured to drive a motor (106) of the at least one compressor (302). It would have been obvious to one of ordinary skill in the art to have provided Tozer with the use of a cooling fluid to cool the compressor drive (VSD/VFD and inverter thereof) as taught by Smith in order to enhance system efficiency by reducing losses and preventing overheating damage.
Further regarding adjusting compressor speed based on a temperature of the atmospheric air. Tozer explicitly states that compressor speed is adjusted based on ambient conditions based on capacity to perform free cooling. To the extent that applicant disagrees that ambient conditions includes atmospheric temperature, Roberto is provided. Roberto discloses a similar mechanical and free-cooling system which controls activation of the compressor based on atmospheric temperature (sensed by “TA”). Figures 2 and 4 provide for varying power supplied by the compressor relative to the ambient air temperature. It would have been obvious to one of ordinary skill in the art to have provided Tozer with the atmospheric temperature input for compressor control as taught by Roberto in order to optimize use of free-cooling and thereby increase efficiency. 
Tozer lacks that the first refrigerant is R134a. Examiner previously took official notice that R134a is a very common and well known refrigerant. It would have been obvious to one of ordinary skill in the art to have used a vapor compression cycle (for the reasons expressed above in the discussion of claims 3 and 15-17) with R134a as the refrigerant due to R134a’s low toxicity level, well known performance, and wide availability. In the first office action on the merits the Examiner took Official Notice that R134a is a very common and well known refrigerant. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).
Regarding claim 10, Tozer discloses a method of cooling electronic equipment, comprising:
cooling, by a first fluid circuit (108 of figure 1) including a first heat exchanger (306 of figure 3) electronic equipment (within data center modules 110) using a first refrigerant;
cooling, by a second fluid circuit (circuit containing 318 and 306 of figure 3) the first refrigerant using cooling water flowing through the second fluid circuit, wherein the cooling water is free cooled by atmospheric air (at cooling tower 318); 
directly mechanically cooling, by a third fluid circuit (309), the first refrigerant heated by the electronic equipment by enabling heat transfer from the first refrigerant to a second refrigerant flowing through the third fluid circuit, the third fluid circuit including a compressor (312) and a second heat exchanger (310);
varying a speed of compressing of the second refrigerant by the motor of the compressor (4:29 “controlling the compressor 312 speed”) based on a temperature of the atmospheric air (4:23-24 “ambient conditions do not allow for sufficient free cooling” where ambient conditions are understood to include the temperature of ambient environment).
Tozer lacks using the first refrigerant to cool an inverter of a variable frequency drive of the compressor. 
Smith discloses a chiller fluid circuit including a compressor (302) to compress the fluid therein, wherein a portion of another fluid flowing through another fluid circuit is directed to cool and inverter of a variable frequency drive (104; 4:63-66 the VSD 104 contains an inverter which is also cooled by the another fluid) configured to drive a motor (106) of the at least one compressor (302). It would have been obvious to one of ordinary skill in the art to have provided Tozer with the use of a cooling fluid to cool the compressor drive (VSD/VFD and inverter thereof) as taught by Smith in order to enhance system efficiency by reducing losses and preventing overheating damage.
Further regarding adjusting compressor speed based on a temperature of the atmospheric air. Tozer explicitly states that compressor speed is adjusted based on ambient conditions based on capacity to perform free cooling. To the extent that applicant disagrees that ambient conditions includes atmospheric temperature, Roberto is provided. Roberto discloses a similar mechanical and free-cooling system which controls activation of the compressor based on atmospheric temperature (sensed by “TA”). Figures 2 and 4 provide for varying power supplied by the compressor relative to the ambient air temperature. It would have been obvious to one of ordinary skill in the art to have provided Tozer with the atmospheric temperature input for compressor control as taught by Roberto in order to optimize use of free-cooling and thereby increase efficiency. 
Tozer lacks that the first refrigerant is R134a. Examiner previously took official notice that R134a is a very common and well known refrigerant. It would have been obvious to one of ordinary skill in the art to have used a vapor compression cycle (for the reasons expressed above in the discussion of claims 3 and 15-17) with R134a as the refrigerant due to R134a’s low toxicity level, well known performance, and wide availability. In the first office action on the merits the Examiner took Official Notice that R134a is a very common and well known refrigerant. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).
Claims 3, 15-16, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tozer (US 9,179,580), in view of Smith et al (US 7,439,702), in view of Roberto (US 6,640,561), and in view of Grant et al (US 3,013,403).
Regarding claims 3 and 15-16, Tozer discloses the second fluid circuit is in thermal communication with the first refrigerant (at evaporator 310 of figure 3) and a third fluid (flowing through cooling tower 318) dissipating the heat of condensation from the second refrigerant (at condenser 316). Tozer lacks that the first fluid circuit includes a receiver. Grant discloses a first fluid circuit (containing compressor 7) includes a fluid receiver (6) further comprising a second (27 and 40) configured to sense a liquid level of the first fluid contained in the fluid receiver (6); and a second fluid circuit (containing compressor 9), which compresses, condenses, expands and evaporates the second refrigerant in thermal communication with the first fluid contained in the fluid receiver (6), the second fluid circuit configured to mechanically cool the first refrigerant when the sensed liquid level falls below a predetermined liquid level (3:54-60 and 4:12-39). It would have been obvious to have substituted the chilled water circuit of Tozer for a vapor compression circuit as taught by Grant, which includes a receiver, in order to gain staged active cooling of a target area allowing the system to sufficiently cool even in very high ambient temperatures. It then follows that the second fluid circuit of Tozer will activate for the same reasons as the second fluid circuit of Grant (i.e. when the receiver has a low liquid level which is indicative of high ambient temperatures where Tozer teaches to active the second fluid circuit in high ambient temperatures 4:10-30).
Regarding claim 19, Tozer discloses sensing the temperature of the free-cooled first fluid (2:40-45 and 3:17-28 the system must sense the temperature in order to know to activate the mechanical chiller) and regulating a flow rate of a third fluid (fluid which flows through cooling tower 318) as a function of the temperature of the free-cooled first fluid (the actuation of valve 321 at least controls the flow rate of the third fluid through or not through the condenser 316 as a function of the first fluid).
Claims 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tozer (US 9,179,580), in view of Smith et al (US 7,439,702), in view of Roberto (US 6,640,561), and in view of Stark et al (US 2004/0237554).
Regarding claims 22 and 23, Modified Tozer discloses utilizing the first refrigerant to enable heat transfer from the inverter to the first refrigerant (as modified by Smith). Tozer lacks a temperature sensor for the inverter and diverting coolant when the temperature sensor is above a predetermined temperature. Stark discloses a temperature sensor (34) for determining the temperature of a VFD (which includes an inverter) and in response to the determination diverting a portion of refrigerant to enable heat transfer from the inverter to the refrigerant ([0020]). It would have been obvious to have provided the system of modified Tozer with control of cooling the VFD as taught by Stark in order to prevent overheating of the VFD and further to increase efficiency by reducing cooling when not required. 
Response to Arguments
Applicant’s arguments received 10/24/2022 have been fully considered but are not persuasive. 
Applicant cites to a plurality of locations at page 8 of the arguments where Tozer provides that chilled water may be used as the first refrigerant. The at page 9 applicant notes that Tozer provides that other fluids may be used. Nonetheless at page 10 applicant concludes that one of ordinary skill would not use refrigerant 134a as the first refrigerant and water as the second refrigerant due to “complexity”. The examiner disagrees. It has already been established that r134a is an old and well known refrigerant. Providing R134a utilizes the benefits of low toxicity level, well known performance, and wide availability.
Further it appears that applicant purports that even if the first refrigerant is substituted for a refrigerant then so too must the second fluid circuit. The evidence does not support this conclusion. Tozer discloses that water may be substituted for refrigerant (citing carbon dioxide). The scope of the document provides for the selection at each instance. Further it is noted that Tozer already provides for the use of water and refrigerant in communicating circuits (refrigerant circuit 309).
At page 11 applicant traverses official notice. However because the traversal was not provided in the subsequent office action at which the official notice was taken the statement is taken as admitted prior art. MPEP 2144.03 C.
Further although not required, the examiner also provides the following evidentiary support for the use of 134a in related context.
Kester et al (US 7,003,791) – 8:54-64 provides for 134a as an alternative to water in coolant loops.
Patel et al (US 6,854,287) – 3:34-48 provides for r134a as an alternative to water for cooling computer systems.
Rasmussen et al (US 2007/0167125) – [0043] provides for r134a as an alternative to water for cooling computer systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dudley (US 5,095,715) – adjusting compressor speed based on outdoor temperature.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/
Primary Examiner, Art Unit 3763